    Case 4:19-cv-03693 Document 1-2 Filed on 09/27/19 in TXSD Page 1 of 36


Office of Harris County District Clerk - Marilyn Burgess                                  Page 1 of 1



 HCDistrictclerk.com             THE RESERVE AT AUTUMN CREEK L L C vs.                    9/27/2019
                                 EVEREST INDEMNITY INSURANCE COMPANY
                                 Cause: 201946210 CDI: 7 Court: 127

 DOCUMENTS
 Number        Document                                                      Post Date         Pgs
                                                                             Jdgm
 87252503      DEFENDANT VERICLAIM INC'S ORIGINAL ANSWER                          09/23/2019   6
 restricted    Defendant, Andrew Breams Original Answer and General Denial        09/09/2019   2
  > 87094286   Envelope                                                           09/09/2019    1
 86925747      Citation Corporate(VERICLAIM NC)                                   09/03/2019   2
 86950986      Citation (Andrew Breaux)                                           09/03/2019   2
 86491637      Defendant's Original Answer and General Denial                     08/05/2019   6
 86655856      Civil Process Pick-Up Form                                         07/09/2019    1
 86074967      Plaintiffs' Original Petition                                      07/08/2019    18
  > 86074968   Filing Letter                                                      07/08/2019    1




https://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=6gBciyrAWT... 9/27/2019

                                                 EXHIBIT B
Case 4:19-cv-03693 Document 1-2 Filed on 09/27/19 in TXSD Page 2 of 36              9/3/2019 5:13 PM
                                                        Marilyn Burgess - District Clerk Harris County
                                                                             Envelope No. 36493710
                                                                                   By: Devanshi Patel
                                                                             Filed: 9/3/2019 5:13 PM




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-03693 Document 1-2 Filed on 09/27/19 in TXSD Page 3 of 36




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                ily
                              ar
                            M
                          of
                       e
                    ffic
                 yO
              op
           C
         ial
      fic
    of
 Un
Case 4:19-cv-03693 Document 1-2 Filed on 09/27/19 in TXSD Page 4 of 36




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-03693 Document 1-2 Filed on 09/27/19 in TXSD Page 5 of 36




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-03693 Document 1-2 Filed on 09/27/19 in TXSD Page 6 of 36

                 2019-46210 / Court: 127




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-03693 Document 1-2 Filed on 09/27/19 in TXSD Page 7 of 36

                 2019-46210 / Court: 127




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-03693 Document 1-2 Filed on 09/27/19 in TXSD Page 8 of 36




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-03693 Document 1-2 Filed on 09/27/19 in TXSD Page 9 of 36




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-03693 Document 1-2 Filed on 09/27/19 in TXSD Page 10 of 36




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03693 Document 1-2 Filed on 09/27/19 in TXSD Page 11 of 36




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03693 Document 1-2 Filed on 09/27/19 in TXSD Page 12 of 36




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03693 Document 1-2 Filed on 09/27/19 in TXSD Page 13 of 36




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03693 Document 1-2 Filed on 09/27/19 in TXSD Page 14 of 36




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03693 Document 1-2 Filed on 09/27/19 in TXSD Page 15 of 36




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03693 Document 1-2 Filed on 09/27/19 in TXSD Page 16 of 36




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03693 Document 1-2 Filed on 09/27/19 in TXSD Page 17 of 36




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03693 Document 1-2 Filed on 09/27/19 in TXSD Page 18 of 36




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03693 Document 1-2 Filed on 09/27/19 in TXSD Page 19 of 36




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03693 Document 1-2 Filed on 09/27/19 in TXSD Page 20 of 36




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03693 Document 1-2 Filed on 09/27/19 in TXSD Page 21 of 36




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03693 Document 1-2 Filed on 09/27/19 in TXSD Page 22 of 36




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03693 Document 1-2 Filed on 09/27/19 in TXSD Page 23 of 36




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03693 Document 1-2 Filed on 09/27/19 in TXSD Page 24 of 36




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
     Case 4:19-cv-03693 Document 1-2 Filed on 09/27/19 in TXSD Page 25 of 36                                8/5/2019 11:28 AM
                                                                                 Marilyn Burgess - District Clerk Harris County
                                                                                                      Envelope No. 35686756
                                                                                                            By: Devanshi Patel
                                                                                                     Filed: 8/5/2019 11:28 AM
                                        CAUSE NO. 2019-46210

THE RESERVE AT AUTUMN CREEK,                     §                IN THE DISTRICT COURT
L.L.C.; KURTELL GROWTH                           §
INDUSTRIES,                                      §
       Plaintiffs,                               §
                                                 §
v.                                               §                 HARRIS COUNTY, TEXAS




                                                                                k
                                                 §




                                                                             ler
                                                 §




                                                                          tC
EVEREST INDEMNITY INSURANCE                      §
COMPANY, VERICLAIM, INC.;                        §




                                                                      ric
ANDREW BREAUX,                                   §




                                                                   ist
    Defendants.                                  §                  127TH DISTRICT COURT




                                                                sD
              DEFENDANT’S ORIGINAL ANSWER AND GENERAL DENIAL




                                                             es
                                                          rg
TO THE HONORABLE JUDGE OF SAID COURT:
                                                      Bu
         Defendant, Everest Indemnity Insurance Company (“Everest”), files this Original Answer
                                                     n
                                                ily

to Plaintiffs’ Original Petition, and would respectfully show the following:
                                              ar



                                   I.       GENERAL DENIAL
                                           M




         Everest asserts a general denial as authorized by Rule 92 of the Texas Rules of Civil
                                         of
                                        e




Procedure and respectfully requests that Plaintiffs The Reserve at Autumn Creek, L.L.C.; Kurtell
                                 ffic




Growth Industries (“Plaintiffs”) be required to prove the charges and allegations made against it
                            y   O




by a preponderance of the evidence as is required by the Constitution and laws of the State of
                         op
                     C




Texas.
                  ial




                          II.     DISCOVERY PLAN: LEVEL TWO
               fic
           of




         Everest asserts that Level Two discovery is appropriate in this case.
         Un




                                 III.     SPECIAL EXCEPTIONS

                                 FIRST SPECIAL EXCEPTION
                                      Breach of Contract

         Everest specifically excepts to Plaintiffs’ Original Petition because it only vaguely and

generically alleges that it breached its contract of insurance. The vague and indefinite breach of

EVEREST’S ORIGINAL ANSWER AND GENERAL DENIAL                                                          PAGE 1
    Case 4:19-cv-03693 Document 1-2 Filed on 09/27/19 in TXSD Page 26 of 36



contract claim fails to: (1) provide fair notice of the elements and facts of the loss allegedly

sustained by Plaintiffs; (2) provide fair notice of facts showing Plaintiffs’ alleged loss was

covered under the terms of the insurance contract at issue; or (3) provide fair notice of the acts

and/or omissions by Everest which allegedly could amount to a breach of its contractual




                                                                                 k
obligations, if any, to Plaintiffs.




                                                                              ler
                                                                           tC
                                 SECOND SPECIAL EXCEPTION
                                      Bad Faith Claims




                                                                       ric
                                                                    ist
        Everest specially excepts to Plaintiffs’ Original Petition because Plaintiffs fail to plead all




                                                                 sD
of the elements of its alleged cause of action for breach of the duty of good faith and fair dealing.




                                                              es
As a result, Plaintiffs should be required to file an amended pleading which sets for the elements



                                                           rg
and facts and evidence in support of Plaintiffs’ claim for bad faith, as well as all related damages.
                                                       Bu
                                                    n
                                  THIRD SPECIAL EXCEPTION
                                                 ily

                                         Chapter 541
                                              ar



        Everest specially excepts to Plaintiffs’ Original Petition because Plaintiffs’ Chapter 541
                                          M
                                        of




claims are deficient. The elements of a cause of action under Chapter 541 are: (1) the plaintiff is
                                      e




a “person” as defined by Texas Insurance Code §541.002; (2) the defendant’s acts or practices
                                  ffic
                               O




violated a section of the Insurance Code, §17.46(b) of the Texas Business & Commerce Code, or
                            y




violated a tie-in provision of the DTPA; and (3) defendant’s acts were a producing cause
                         op
                       C




Plaintiffs’ damages.
                  ial




        Plaintiffs generically allege that Everest violated subparts of §541 but fail to allege any
               fic
          of




specific facts on which such claims are based. As a result, Plaintiffs should be required to file an
        Un




amended pleading setting forth the elements, facts, and evidence in support of its claim for §541

violations, as well as all related damages.




EVEREST’S ORIGINAL ANSWER AND GENERAL DENIAL                                                    PAGE 2
    Case 4:19-cv-03693 Document 1-2 Filed on 09/27/19 in TXSD Page 27 of 36



                               FOURTH SPECIAL EXCEPTION
                                       Chapter 542

       Everest specially excepts to Plaintiffs’ Original Petition because Plaintiffs’ Chapter 542

claims are deficient. Plaintiffs generically allege that Everest violated subparts of §542 but fail

to allege any specific facts on which such claims are based. As a result, Plaintiffs should be




                                                                                 k
                                                                              ler
required to file an amended pleading setting forth the elements, facts, and evidence in support of




                                                                           tC
its claim for §542 violations, as well as all related damages.




                                                                       ric
                                                                    ist
                                FIFTH SPECIAL EXCEPTION
                                          Fraud




                                                                 sD
       Everest specially excepts to Plaintiffs’ Original Petition because it fails to identify any




                                                            es
                                                          rg
facts which support the allegations of fraud against it. In order to hold a defendant liable for
                                                      Bu
common law fraud, a plaintiff must show the following: (1) the defendant made a material
                                                     n
                                                ily

misrepresentation; (2) the representation was false, and was either known to be false when made
                                             ar



or was asserted without knowledge of its truth; (3) the defendant intended the representation to
                                          M
                                       of




be relied upon; (4) the representation was actually relied upon; and (5) the representation caused
                                    e




harm to the plaintiff. Plaintiffs have not pled any facts substantiating any of the elements of their
                                ffic
                             O




fraud claim against Everest. Accordingly, Plaintiffs should be required to file an amended
                           y




pleading which sets forth facts and evidence in support of her claim for alleged fraud.
                        op
                    C




                              IV.     AFFIRMATIVE DEFENSES
                 ial




                              FIRST AFFIRMATIVE DEFENSE
              fic




                                 Policy Terms and Conditions
         of
       Un




       Plaintiffs’ claims are subject to the respective terms and conditions of the Policy,

including but not limited to the applicable Policy limit and deductible. Imperial hereby

incorporates the terms of its Policy by reference.




EVEREST’S ORIGINAL ANSWER AND GENERAL DENIAL                                                  PAGE 3
    Case 4:19-cv-03693 Document 1-2 Filed on 09/27/19 in TXSD Page 28 of 36



                             SECOND AFFIRMATIVE DEFENSE
                                  Failure to State a Claim

        Plaintiffs’ causes of action are barred, either in whole or in apart, because they fail to

state a claim upon which relief can be granted. Plaintiffs fail to describe how Everest’s alleged

breach of the insurance contract would convert Plaintiffs’ contractual claim into any other causes




                                                                              k
                                                                           ler
of action including, but not limited to, breach of the duty of good faith and fair dealing or a




                                                                        tC
violation of the Texas Insurance Code.




                                                                    ric
                                                                 ist
                              THIRD AFFIRMATIVE DEFENSE
                               Liability Not “Reasonably Clear”




                                                              sD
        As to Plaintiffs’ extra-contractual claims alleging “bad faith”, a bona fide controversy




                                                              es
                                                         rg
existed and continues to exist concerning Plaintiffs’ entitlement, if any, to insurance benefits
                                                       Bu
from Everest, and Everest possesses the right to value claims differently from those asserting
                                                   n
                                                ily

claims under the Policy without facing bad faith liability.
                                             ar



                           FOURTH AFFIRMATIVE DEFENSE
                                         M




                  Absence of Coverage Precludes Extra-Contractual Liability
                                       of




        Plaintiffs have not suffered any damages that are recoverable under any extra-contractual
                                    e
                                ffic




theory of liability.
                             O




                              FIFTH AFFIRMATIVE DEFENSE
                           y




                                   Conditions Precedent
                        op
                       C




        Plaintiffs’ claims are subject to the respective terms and conditions of the Policy,
                  ial




including but not limited to showing a covered loss.
               fic
          of




                              SIXTH AFFIRMATIVE DEFENSE
        Un




                                     Limit of Liability

        Plaintiffs’ damages, if any, are limited by the amount set forth in the policy limitations

provisions of the applicable policy, a copy of which has been produced.




EVEREST’S ORIGINAL ANSWER AND GENERAL DENIAL                                               PAGE 4
    Case 4:19-cv-03693 Document 1-2 Filed on 09/27/19 in TXSD Page 29 of 36



                             SEVENTH AFFIRMATIVE DEFENSE
                                   Offset and/or Credit

       Plaintiffs’ damages, if any, must be offset by the amount of applicable policy deductibles.

Further, any award to Plaintiffs must be offset by all prior payments tendered to Plaintiffs for the

claims forming the basis of its claims and by all payments and credits otherwise available.




                                                                                    k
                                                                                 ler
                             EIGHTH AFFIRMATIVE DEFENSE




                                                                              tC
                             Contractual and Statutory Limitations




                                                                          ric
       Any recovery by Plaintiffs is subject to the contractual limitations under the policy and/or




                                                                       ist
the statutory limitations on liabilities and damages contained in Chapter 41 of the Texas Civil




                                                                    sD
Practice and Remedies Code, as well as all other statutory damage caps provided by law.




                                                              es
                                                           rg
                               NINTH AFFIRMATIVE DEFENSE
                                Punitive and Exemplary Damages
                                                       Bu
                                                    n
       Everest invokes and asserts all applicable limitations upon punitive damages, exemplary
                                                 ily


damages, and additional damages, including, but not limited to, those contained in the applicable
                                               ar
                                           M




statues under which it is being sued, Texas Civil Practice and Remedies Code Chapter 41, and
                                        of




the United States and Texas Constitutions. Also, to the extent that additional damages or
                                     e
                                 ffic




punitive damages or penalty interest are awarded, more than one of them cannot be awarded for
                              O




the same conduct and/or based on the same damages as such multiple awards would be multiple
                           y
                        op




punishments for the same actions.
                     C
                  ial




                                          V.      PRAYER
              fic




       Everest requests that Plaintiffs take nothing by its claims and that Everest be granted any
          of
        Un




and all other relief to which it may show itself justly entitled.




EVEREST’S ORIGINAL ANSWER AND GENERAL DENIAL                                                  PAGE 5
    Case 4:19-cv-03693 Document 1-2 Filed on 09/27/19 in TXSD Page 30 of 36



                                           Respectfully submitted,
                                           THOMPSON, COE, COUSINS & IRONS, L.L.P.

                                           By: /s/ Christopher H. Avery
                                                  BRIAN S. MARTIN
                                                  Texas State Bar No. 13055350
                                                  bmartin@thompsoncoe.com




                                                                           k
                                                  CHRISTOPHER H. AVERY




                                                                        ler
                                                  Texas State Bar No. 24069321
                                                  cavery@thompsoncoe.com




                                                                     tC
                                                  ALEXA GOULD
                                                  Texas State Bar No. 24109940




                                                                 ric
                                                  agould@thompsoncoe.com




                                                              ist
                                                  One Riverway, Suite 1400




                                                           sD
                                                  Houston, Texas 77056
                                                  Telephone: (713) 403-8210
                                                  Facsimile: (713) 403-8299




                                                        es
                                                     rg
                                                  Counsel for Defendant
                                                 Bu
                                                  Everest Indemnity Insurance Company
                                                n
                                               ily

                               CERTIFICATE OF SERVICE
                                          ar



       I hereby certify that on the 5th day of August, 2019, a true and correct copy of the
                                       M




foregoing was served via e-service, to the following:
                                     of
                                  e
                              ffic




 George B. Murr
 Murr Yanochik, P.L.L.C.
                           O




 4101 Washington Avenue
 Houston, Texas 77007
                         y
                      op




 Telephone: (713) 966-6141
 Facsimile: (713) 588-2412
                   C




 murr@my-lawyers.com
                ial




 Counsel for Plaintiffs
             fic
         of
       Un




                                           /s/ Christopher H. Avery
                                           CHRISTOPHER H. AVERY




EVEREST’S ORIGINAL ANSWER AND GENERAL DENIAL                                         PAGE 6
       Case 4:19-cv-03693 Document 1-2 Filed on 09/27/19 in TXSD Page 31 of 36                           9/23/2019 9:49 AM
                                                                              Marilyn Burgess - District Clerk Harris County
                                                                                                   Envelope No. 37019347
                                                                                                            By: Lisa Thomas
                                                                                                  Filed: 9/23/2019 9:49 AM


                                         CAUSE NO. 2019-46210

 THE RESERVE AT AUTUMN CREEK,                          §            IN THE DISTRICT COURT OF
 L.L.C.; KURTELL GROWTH INDUSTRIES,                    §
          Plaintiffs,                                  §
                                                       §
 vs.                                                   §                HARRIS COUNTY, TEXAS




                                                                                k
                                                                             ler
                                                       §
EVEREST INDEMNITY INSURANCE                            §




                                                                          tC
COMPANY; VERICLAIM, INC.; ANDREW                       §
BREAUX,                                                §




                                                                      ric
        Defendants.                                    §                127TH JUDICIAL DISTRICT




                                                                   ist
                                                                sD
                 DEFENDANT VERICLAIM, INC.’S ORIGINAL ANSWER




                                                            es
         Defendant VERICLAIM, INC. (“Defendant”) files its Original Answer to the Petition of



                                                           rg
                                                      Bu
Plaintiffs THE RESERVE AT AUTUMN CREEK, L.L.C., and KURTELL GROWTH
                                                   n
INDUSTRIES LTD. (collectively “Plaintiffs”), and in support thereof, respectfully shows as
                                                 ily
                                               ar


follows:
                                            M




                                    I.       GENERAL DENIAL
                                          of
                                         e




         1.     Under Rule 92 of the Texas Rules of Civil Procedure, Defendant asserts a general
                                ffic




denial to the entirety of Plaintiffs’ Original Petition, and any supplemental or amended petitions,
                             O




and each and every allegation, claim, and/or cause of action asserted in those petitions. Defendant
                           y
                        op




respectfully requests the Court and Jury require Plaintiffs to prove their claims, charges and
                     C
                  ial




allegations by a preponderance of the evidence and/or clear and convincing evidence according to
               fic




the Constitutions of the State of Texas and the United States and the laws, regulations, and statutes
           of
         Un




of the State of Texas and the United States.

                              II.        AFFIRMATIVE DEFENSES

         2.     Without waiving the foregoing, and for further answer, if any be necessary,

Defendant, as set forth below, asserts the following conjunctive and/or alternative defenses:
    Case 4:19-cv-03693 Document 1-2 Filed on 09/27/19 in TXSD Page 32 of 36



        3.     Plaintiffs’ damages, if any, are the result of acts and/or omissions, fault, negligence,

breach of contract, violation of statute, and/or breach of duty, by or of persons, entities, and/or

parties over whom Defendant have no control and for whom Defendants has no legal

responsibility. Such acts and/or omissions were the sole cause, sole proximate cause, producing




                                                                                 k
                                                                              ler
cause, or a new and independent intervening or superseding cause of the alleged injuries to




                                                                           tC
Plaintiffs.




                                                                       ric
        4.     Plaintiffs’ damages, if any, are the result, in whole or in part, of Plaintiffs’ own




                                                                    ist
                                                                 sD
fault, acts and/or omissions, negligence, breach of duty, violation of statute, and/or breach of




                                                              es
contract or that of their agents or representatives or employees.



                                                           rg
        5.     Defendant is entitled to submit issues of proportionate fault and/or proportionate
                                                        Bu
causation in accordance with the Texas Civil Practice & Remedies Code for the percentage of
                                                    n
                                                 ily

responsibility assigned to each by the trier of fact.
                                              ar
                                           M




        6.     Defendant is not in privity of contract with Plaintiffs and deny that it breached any
                                        of




contract or violated any statutory or common law duty owed to Plaintiffs.
                                     e
                                 ffic




        7.     Defendant denies that it violated the Texas Insurance Code.
                             O




        8.     Defendant did not engage in unfair settlement practices.
                           y
                        op




        9.     Defendant pleads the doctrine of comparative good faith and fair dealing as an
                     C




equitable factor in adjudging the relative positions of the parties in this case.
                  ial
              fic




        10.    Defendant denies that it caused confusion or misunderstanding, that it made false
          of




or misleading statements that it misrepresented or failed to disclose any material information
        Un




related to this matter, or that it engaged in any unconscionable course of conduct.
    Case 4:19-cv-03693 Document 1-2 Filed on 09/27/19 in TXSD Page 33 of 36



        11.       Plaintiffs failed to exercise reasonable care to avoid and mitigate the damages they

seek to recover herein, which damages Defendant disputes, and accordingly, Defendant is not

liable for any damages that could and should have been avoided or mitigated.

        12.       Plaintiffs’ claims and the damages they seek are barred because Plaintiffs have




                                                                                 k
                                                                              ler
failed to comply with or satisfy conditions precedent.




                                                                           tC
        13.       Plaintiffs’ extra-contractual claims are barred because their contract claims are




                                                                       ric
        barred.




                                                                    ist
                                                                 sD
        14.       Defendant denies that it committed fraud. Defendant further denies that it engaged




                                                              es
in a conspiracy to commit fraud. Defendant further denies that it engaged in a civil conspiracy, as



                                                           rg
alleged by Plaintiffs in their Original Petition.
                                                        Bu
        15.       In the event Plaintiffs have any damages, which is expressly denied, Plaintiffs have
                                                        n
                                                    ily

the burden of allocating between covered and uncovered perils and damages.
                                               ar
                                            M




        16.       Defendant denies that it owes Plaintiffs the amounts claimed and, thus, any
                                         of




payment from Defendant to Plaintiffs was and/or would constitute unjust enrichment.
                                      e
                                  ffic




        17.       Defendant further denies that any of its acts or omissions constitute a violation of
                               O




Texas’ Deceptive Trade Practices Act.
                             y
                          op




        18.       Defendant invokes its rights under the Due Process Clause and Equal Protective
                       C




Clause of the Fourteenth Amendment of the United States Constitution and affirmatively pleads
                    ial
              fic




that Plaintiffs’ pleading for punitive damages and/or exemplary damages is violative of the
          of




Fourteenth Amendment. Further, Defendant affirmatively pleads that the assessment and award
        Un




of punitive damages is violative of the Eighth Amendment of the United States Constitution as it

is applied to the States through the Fourteenth Amendment of the United States Constitution, in

that such awards potentially constitute an excessive fine imposed without the protections of




                                                    3
    Case 4:19-cv-03693 Document 1-2 Filed on 09/27/19 in TXSD Page 34 of 36



fundamental due process. Accordingly, Defendant invokes its rights under the Eighth and

Fourteenth Amendments and respectfully requests that this Court disallow any award of punitive

and/or exemplary damages in as much as an award in this case would be violative of Defendant’s

constitutional rights. Defendant further invokes its rights under the Fifth Amendment, as applied




                                                                                  k
                                                                               ler
through the Fourteenth Amendment to the United States Constitution, wherein it reads in part “No




                                                                            tC
person shall be . . . deprived of . . . property without due process of law. . .”




                                                                        ric
        19.     Defendant specifically pleads that any award of punitive damages must be




                                                                     ist
                                                                  sD
supported by clear and convincing evidence.




                                                               es
        20.     Without waiving the foregoing and for further answer, if any be necessary,



                                                            rg
Defendant reserves the right to amend its answer to Plaintiffs’ allegations in accordance with the
                                                        Bu
Texas Rules of Civil Procedure and/or other applicable law.
                                                     n
                                                  ily

                                     III.     JURY DEMAND
                                               ar
                                            M




         21.    Pursuant to Rule 216 of the TEXAS RULES OF CIVIL PROCEDURE, Defendant hereby
                                         of




makes a demand for a jury trial in this cause. A jury fee is being paid simultaneously with the
                                      e
                                 ffic




filing of this demand.
                              O




                                   IV.      RULE 193.7 NOTICE
                            y
                         op




         22.    Pursuant to Rule 193.7 of the TEXAS RULES OF CIVIL PROCEDURE, Defendant gives
                     C




actual notice to Plaintiffs that any and all documents produced may be used against Plaintiffs as
                  ial
               fic




the party producing the documents at any pretrial proceeding and/or at the trial of this matter
          of




without the necessity of authenticating the documents. See Tex. R. Civ. P. 193.7.
        Un
    Case 4:19-cv-03693 Document 1-2 Filed on 09/27/19 in TXSD Page 35 of 36



                              V.       REQUEST FOR DISCLOSURES

         23.       Pursuant to Texas Rule of Civil Procedure 194, Plaintiffs are requested to disclose

to Defendant, within thirty days of service of this request, the information or material described in

Rule 194.2(a)-(l). See Tex. R. Civ. P. 194.2.




                                                                                  k
                                                                               ler
                                           V.      PRAYER




                                                                            tC
        Defendant prays that Plaintiffs take nothing by reason of this suit, that Defendant be




                                                                        ric
released, discharged and found not liable to Plaintiffs, that the parties pay their own costs, and for




                                                                     ist
                                                                  sD
such other and further relief, both general and special, at law and in equity, to which Defendant is




                                                              es
justly entitled.



                                                            rg
                                             Respectfully submitted,
                                                        Bu
                                                        n
                                             SHACKELFORD, BOWEN, MCKINLEY & NORTON, LLP
                                                  ily

                                             By: /s/ Bruce R. Wilkin
                                                ar



                                                  Bruce R. Wilkin
                                            M




                                                  Texas Bar No. 24053549
                                                  bwilkin@shackelford.law
                                          of




                                                  Tim Redden Jr.
                                       e




                                                  State Bar No. 24099654
                                   ffic




                                                  tredden@shackelford.law
                                                  717 Texas Ave, 27th Floor
                                O




                                                  Houston, Texas 77002
                              y




                                                  Tel: 832-415-1801
                           op




                                                  Fax: 832-415-1095
                        C




                                             ATTORNEYS FOR DEFENDANT VERICLAIM INC.
                     ial
               fic
          of
        Un




                                                    5
   Case 4:19-cv-03693 Document 1-2 Filed on 09/27/19 in TXSD Page 36 of 36



                               CERTIFICATE OF SERVICE

       I certify that on the 23rd day of September, 2019, a copy of the foregoing document was
forwarded to all counsel listed below pursuant to the Texas Rules of Civil Procedure.

       George B. Murr
       murr@my-lawyers.com
       Texas Bar No. 00794348




                                                                           k
                                                                        ler
       Thomas Ryan Lemens
       lemens@my-lawyers.com




                                                                     tC
       Texas Bar No. 24109463




                                                                 ric
       4101 Washington Avenue
       Houston, Texas 77007




                                                              ist
       Telephone: 713-966-6141




                                                           sD
       Fax: 713-588-2412




                                                        es
       Counsel for Plaintiff
                                                     /s/ Bruce R. Wilkin


                                                     rg
                                                     Bruce Wilkin
                                                  Bu
                                               n
                                             ily
                                          ar
                                       M
                                    of
                                  e
                               ffic
                         y O
                      op
                   C
                ial
             fic
         of
       Un
